Title: To George Washington from Smith & Douglass, 4 March 1786
From: Smith & Douglass
To: Washington, George



Sir
Alexandria March 4th 1786

We acknowledge your Excelencys goodness in the Indulgence we have had in makeing our remittencess for the last year and also Return you thanks for your kind offer on tuesday Last but have Since thought proper to decline for this year.
We have in your fish house A number of Hhds we wish to dispose of they possibly may answer your purpose if So we wait your Answer to detirmine us concerning them. With every Sentiment of respect we are your Excelencys Most Obt & Humble Servts

Smith & Douglass

